EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bissing, #70334 on 7/21/21.

The application has been amended as follows: 

13. (Currently Amended): A sound output system comprising: 
a content source; 
a plurality of sound output devices configured to receive a sound content from the content source, wherein each of the plurality of sound output devices outputs a different portion of the sound content; and 
a first sound output device configured to be movable, and configured to: 
based on the first sound output device being positioned within a predetermined range from the plurality of sound output devices, perform pairing with a second sound output device closest to the first sound output device, 
perfom pairing with the content source based on information about the content source received from the second sound output device; 
initiate a bidirectional communication link with the content source; 
request the content source to transmit a portion of the sound content through the bidirectional communication link, which is output by the second sound output device; 
receive a first signal including the requested portion of the sound content through the bidirectional communication link, the first signal being transmitted from the content source in accordance with the request and being different from a second signal including the sound content transmitted from the content source to the paired second sound output device; and 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.